DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1-9 and 11-12 in the reply filed on 4/20/2021 is acknowledged.  The traversal is on the ground(s) that the claims in the other claims depend on claim 1.  This is not found persuasive for the reasons discussed in the restriction requirement filed 3/31/2021 where the limitations are not considered to contain a special technical feature so are not considered to satisfy the unity of invention requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/20/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear how kurtosis or total height is defined. The claims do not define the properties or by what standards the properties are measured.
Regarding claims 2-3, it is not clear how dynamic friction coefficient or relative dynamic friction coefficient is defined. The claims do not define the properties or by what standard the properties are measured.
The term "fine" in claim 7 is a relative term which renders the claim indefinite.  The term "fine" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear at what size a particle is considered fine.
The remaining claims are rejected for depending on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Furui et al. (US Pub. 2015/0260882 A1).
Regarding claim 1, Furui discloses a touch panel with an optical sheet that has an uneven surface with a kurtosis of preferably 2 to 6 (abstract and [0094]) and an Rz of 1.2 to 3 microns ([0153]). Furui does not specifically disclose the Rt of the surface. However, given Rz is a ten point average height ([0153]), the total height would be expected to be at least the average if not greater so Rt would be expected to be 1.2 microns or greater.
Regarding claims 2-3, Furui does not specifically disclose the dynamic friction coefficient or relative dynamic friction coefficient for the surface. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Furui has the same surface 
Regarding claims 4-5 and 8, Furui discloses the optical sheet as an outer sheet on a transparent resin base material ([0063]-[0064], [0213]) where the layer is made of curable functional (polymerizable group) (meth)acrylate and/or urethane (meth)acrylate ([0190], [0194], [0197]-[0198] and [0200]).
Regarding claim 7,  Furui discloses the method of forming the uneven structure by using an emboss roll, etching, or casting mold through the use of a transparent resin with the use of particles not mentioned so the composition does not include particles ([0161]-[0162]).
Regarding claim 9, the resin used to form the layer uses components which are free of silicon and fluorine atoms ([0194]-[0199]) where a leveling agent is optionally included, and if it is included, may be included in a very low amount so that the amount of silicon atom or fluorine atom would be expected to be in the claimed ranges ([0212])
Regarding claims 11-12, Furui discloses the optical sheet on a touch panel (abstract). 
Further regarding claim 11, claim 11 contains a limitation, molded article, which defines a product by how the product was made. Thus claim 11 has a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply an article. Furui discloses the optical sheet on an article as discusses above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the alternative, claims 1-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furui et al. (US pub. 2015/0260882) in view of Honda et al. (US Pub. 2014/0247495 A1).
Regarding claim 1, Furui discloses a touch panel with an optical sheet that has an uneven surface with a kurtosis of preferably 2 to 6 (abstract and [0094]) and an Rz of 1.2 to 3 microns ([0153]) where the optical sheet has anti-glare properties and prevents scintillation (abstract). Furui does not specifically disclose the Rt of the surface, given Rz is a ten point average height ([0153]), the total height would be expected to be at least the average if not greater so Rt would be expected to be 1.2 microns or greater.
To the extent the kurtosis in Furui is not considered equivalent to the claimed kurtosis, Honda discloses an antiglare film that has a thin antiglare layer that suppresses scintillation and white muddiness where the antiglare layer has a surface roughness (abstract) with an Rku of 2 to 4 ([0117]-[0118]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to design the surface in Furui with an Rku value of 2 to 4 as taught in Honda so that projections and depressions are not too flat which would lower the anti-glare property and so the projections and depressions are not too rough which would cause white muddiness (Honda, [0117] and see Furui, abstract and [0153] which discloses the desire for anti-glare properties). 
Regarding claims 2-3, Furui in view of Honda does not specifically disclose the dynamic friction coefficient or relative dynamic friction coefficient for the surface. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Furui in view of Honda has the same surface structure as claimed as discussed above, so would be expected to have a dynamic friction coefficient and relative dynamic friction coefficient in the claimed range.
Regarding claims 4-5 and 8, Furui discloses the optical sheet as an outer sheet on a transparent resin base material ([0063]-[0064], [0213]) where the layer is made of curable functional (polymerizable group) (meth)acrylate and/or urethane (meth)acrylate ([0190], [0194], [0197]-[0198] and [0200]).
Regarding claim 6, Furui in view of Honda discloses the film of claim 4 as discussed above. Furui does not specifically disclose the composition containing cellulose ester.
Honda discloses the composition for forming the antiglare layer may include a solvent drying resin to suppress film defects on the face where the coating liquid is applied upon formation of the layer and where the solvent drying resin is cellulose esters ([0091]-[0093]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a solvent drying resin, specifically cellulose ester, in the composition which forms the optical sheet in Furui as taught in Honda to suppress film defects on the face where the coating liquid is applied upon formation of the layer where the solvent drying resin is cellulose esters (Honda, [0091]-[0093]).
Regarding claim 7,  Furui discloses the method of forming the uneven structure by using an emboss roll, etching, or casting mold through the use of a transparent resin with the use of particles not mentioned so the composition does not include particles ([0161]-[0162]).
Regarding claim 9, the resin used to form the layer uses components which are free of silicon and fluorine atoms ([0194]-[0199]) where a leveling agent is optionally included, and if it is included, may be included in a very low amount so that the amount of silicon atom or fluorine atom would be expected to be in the claimed ranges ([0212])
Regarding claims 11-12, Furui discloses the optical sheet on a touch panel (abstract). 
Further regarding claim 11, claim 11 contains a limitation, molded article, which defines a product by how the product was made. Thus claim 11 has a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply an article. Furui discloses the optical sheet on an article as discusses above.
Claims 1, 7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minamidate et al. (US Pub. 2017/0341451 A1).
Regarding claim 1, Minamidate discloses a plate ([0005]) with an antiglare layer ([0202]) which has an Rt of 0.05 to 5 microns and an Rku of 1 to 3 ([0216]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
Regarding claim 7
Regarding claim 11, claim 11 contains a limitation, molded article, which defines a product by how the product was made. Thus claim 11 has a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply an article. Minamidate discloses coating a plate (article) ([0210]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2016/158270 A1 and English language equivalent 2018/0030229 A1 discloses a coat layer on a substrate with an Ra of 0.5 to 5 microns (abstract) made of polyfunctional (meth)acrylate, urethane (meth)acrylate, and cellulose derivative ([0047]-[0090]). US Pub. 2018/0364822 A1 discloses a writing sheet for a touch panel with a surface roughness Rp of 2 to 8 microns and Rv of 0.8 to 6 microns (abstract) and a coefficient of kinetic friction of 0.08 to 0.3 ([0104]-[0107]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783